Citation Nr: 0420684	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-10 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right 
heel disorder.

Entitlement to service connection for a left heel disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

A hearing was conducted at the RO by the undersigned 
traveling Veterans Law Judge of the Board in December 2003.


FINDINGS OF FACT

1.  The RO denied service connection for right heel pain in 
June 1996 and notified the veteran of its decision and of his 
right to appeal it within one year.  No timely appeal was 
filed.  

2.  Evidence received since the June 1996 decision is not 
cumulative and is so significant that it must be considered 
in order to fairly decide the merits of the claim of service 
connection for right plantar fasciitis.

3.  The evidence shows that right plantar fasciitis is 
related to service.  

4.  Left heel disorder is unrelated to service.




CONCLUSIONS OF LAW

1.  Evidence received into the record since the final June 
1996 rating decision denying the claim of service connection 
for right heel pain is new and material, and the veteran's 
claim for service connection for right plantar fasciitis is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2003).

2.  Right plantar fasciitis was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  Left heel disorder was not incurred or aggravated in 
service, and left foot degenerative joint disease may not be 
presumed to have been incurred in service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the August 2001 VCAA letter to him.  
The letter advised him what evidence must show to establish 
entitlement, what information or evidence VA needed from him, 
what he could do to help with his claim, and where and when 
to send evidence.  He was told to send information describing 
additional evidence, or the evidence itself, to VA, and that 
if he did not, VA would decide his claim based only on the 
evidence it had received and any VA examinations or medical 
opinions. 

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that where VCAA 
notice was not mandated at the time of the initial AOJ 
decision, the appellant has the right to VCAA content-
complying notice and proper subsequent VA process.  In this 
case, there was adjudication after the notification was 
given.  Therefore, there was proper VA process.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Arthritis will be presumed to have been incurred in service 
if it is manifest to a degree of 10 percent within one year 
of discharge from a period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The veteran has not alleged that right or left heel disease 
or injury was incurred in combat service.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply.  

Right heel

The Board notes that the RO denied service connection for 
right heel pain in June 1996 and informed the veteran of that 
decision at the time, and that the veteran did not timely 
appeal it.  Accordingly, it is final.  38 U.S.C.A. § 7105.

The RO reopened the veteran's claim for service connection 
for right heel pain in December 2001.  The Board concludes 
that new and material evidence was submitted to reopen in 
December 2001.  Previously, in-service right heel pain and 
post-service assertions of continued right heel pain were 
submitted.  There was no diagnosis of a disease or injury 
causing current disability, however.  In November 2001, a VA 
podiatrist submitted an assessment of plantar fasciitis.  The 
assessment constitutes new and material evidence, and the 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Since the claim is reopened, its merits must be considered.  

On the merits, the claim is an allowance.  

The veteran sought repeated medical treatment in service for 
right heel pain.  X-rays were negative, and no disease or 
injury was diagnosed.  His December 1995 service discharge 
examination report notes that his right heel was tender to 
palpation and that a podiatry consultation was scheduled.  He 
filed his claim in May 1996, alleging a sore right heel when 
standing for a long time.  He reported on service quadrennial 
examination in October 1998 that he had foot trouble in his 
heels.  On VA evaluation in September 2000, he reported right 
heel pain with prolonged standing.  The assessment was heel 
pain, probable degenerative joint disease.  In October 2001, 
he reported continued right heel pain.  In November 2001, a 
VA podiatrist evaluated him.  She stated that he had pain on 
palpation of the plantar medial prominence of the calcaneus 
at the insertion of the plantar fascia and assessed plantar 
fasciitis.  She evaluated the veteran again in March 2002.  
He had pain on palpation of the plantar aspect of his right 
foot at the insertion of the plantar fascia on the calcaneus, 
and she assessed plantar fasciitis.  

An analysis of the evidence reveals complaints in and 
continuing after service and similar clinical findings for 
the right heel in and after service, diagnosed as plantar 
fasciitis by a VA podiatrist in November 2001.  Service 
connection is warranted when all the evidence, including that 
related to service, establishes that disease first diagnosed 
post-service is related to service.  Given the similarity 
between the service and postservice symptomatology/findings 
in conjunction with the veteran's persuasive hearing 
testimony, the evidence shows that the veteran's current 
plantar fasciitis is related to service.  38 C.F.R. § 3.303.  
Accordingly, service connection for plantar fasciitis of the 
right foot is warranted.  

All reasonable doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1991).



Left heel

Service medical records and the December 1995 service 
discharge examination report do not show complaints of or 
treatment for left heel or left plantar fascia complaints.  
The veteran's complaints of right heel pain in service, 
combined with his silence on left heel or fascia complaints, 
constitutes negative evidence concerning the presence of left 
heel or left plantar fascia disease or injury in service.  
His March 2003 testimony that left heel pain started after 
service is evidence indicating that left heel disorder was 
not present in service.  

He first complained of trouble with his heels on service 
quadrennial examination after service in October 1998.  His 
feet were reported to be normal clinically.  While bilateral 
heel pain complaints were reported on VA evaluations in 
September 2000 and his left heel complaints and clinical 
findings resulted in the diagnosis of left plantar fasciitis 
on VA podiatry evaluation in November 2001, there is no 
competent medical evidence indicating that left plantar 
fasciitis is related to service.  Additionally, in the 
absence of evidence of left heel symptoms which started in 
service and have continued since then, there is no basis to 
conclude that he had chronic left plantar fasciitis in 
service or that his current left plantar fasciitis is related 
to service.  

If the veteran has left heel degenerative joint disease, as 
the September 2000 VA medical record indicates he might, 
there is no evidence that it is related to service.  It was 
not shown in service, no health care provider has opined that 
it had its onset in service, and it is not shown to a degree 
of 10 percent within one year of service discharge.  

The veteran testified in December 2003 that the activities he 
performed in service resulted in his left plantar fasciitis.  
However, since he is a layperson, he is not competent to 
render such an opinion.  A medical opinion is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination.  The Secretary shall 
treat an examination as being necessary to make a decision on 
a claim if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  In this case, the record 
indicates that the left heel disorder was first shown years 
after service, without any suggestion of a relationship to 
service.  Accordingly, an examination is not necessary in 
this case.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

New and material evidence having been received, the claim for 
service connection for right heel pain is reopened.  

Entitlement to service connection for right plantar fasciitis 
is granted.  

Entitlement to service connection for left heel disorder is 
denied.  






	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



